IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ANDREW S. TAYLOR,

Plaintiff,
Vv. Civil Action No. 3:19CV449
UNKNOWN,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on July 10, 2019, the Court
conditionally docketed this action filed by Andrew S. Taylor. On
August 15, 2019, the United States Postal Service returned July
10, 2019 Memorandum Order marked, “RETURN TO SENDER” and
“DISCHARGE.” Since that date, Taylor has not contacted the Court
to provide a current address. Taylor’s failure to contact the
Court and provide a current address indicates his lack of interest
in prosecuting this action. See Fed. R. Civ. P. 41(b).
Accordingly, the action will be dismissed without prejudice.

The Clerk is directed to send a copy of this Memorandum

Opinion to Taylor.

/s/ Ret

Robert E. Payne
1224 Senior United States District Judge

  

Date:
Richmond, Virginia
